*170Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary Buterra Williams appeals the district court’s orders denying his Fed. R.Civ.P. 59(e) and 60(b) motions to reconsider the district court’s prior order remanding his state prosecution to state court. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.